NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PHILLIP MARTINEZ,                               No. 17-55232

                Petitioner-Appellant,           D.C. No. 2:16-cv-00360-TJH

 v.
                                                MEMORANDUM*
STEVE LANGFORD and CHAIRMAN
UNITED STATES PAROLE
COMMISSION,

                Respondents-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Terry J. Hatter, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Phillip Martinez appeals pro se from the district court’s order denying his

motion for a temporary restraining order and a preliminary injunction in his 28

U.S.C. § 2241 habeas corpus action. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1292(a)(1). We review for abuse of discretion, see Inst. of Cetacean Research v.

Sea Shepherd Conservation Soc’y, 725 F.3d 940, 944 (9th Cir. 2013), and we

affirm.

      Martinez contends that the district court erred in denying his request for an

order enjoining the United States Parole Commission and the United States

Probation Office from requiring him to submit to drug and alcohol testing as a

condition of his parole. Because Martinez failed to establish a likelihood of

success on the merits or a likelihood of irreparable harm in the absence of

injunctive relief, the district court did not abuse its discretion. See Winter v. Nat’l

Res. Def. Council, 555 U.S. 7, 20 (2008) (“A plaintiff seeking a preliminary

injunction must establish that he is likely to succeed on the merits, that he is likely

to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest.”).

      Martinez’s request for sanctions, set forth in his reply brief, is denied.

      AFFIRMED.




                                            2                                      17-55232